DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7 – 9, and 11 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN103707600 to Aoki et al. in view of US 6,949,596 to Seidel et al.  For the purposes of further examination, citations for Aoki et al. are taken from the English-language abstract and machine translation of the document obtained from the European Patent Office.
Regarding Claims 1, 7, and 8.  Aoki et al. teaches a polyolefin/polymer-based foam composition (Abstract; Example 1).  The composition comprise a polyolefin resin/polymer and 2 to 25 mass% of filler particles (Page 3, Paragraph 8), wherein 
Regarding Claim 4.  Aoki et al. teaches the polyolefin/polymer-based foam composition of Claim 1 having a thickness ranging from more preferably 0.3 to 2.0 mm (300 to 2000 microns) (Page 12, Paragraph 5)  (Abstract).
Regarding Claim 9.  Aoki et al. teaches the polyolefin/polymer-based foam composition of Claim 1 wherein the polymer is present in a greater weight amount than any other component of the polymer-based foam composition in Example 1 of the reference (see Page 22).
Regarding Claim 11. Aoki et al. teaches the polymer-based foam composition of Claim 1 but is silent with regard to average cell size in the vertical and width directions of the foam.  However, Aoki et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, a polymer-based foam composition which produces a foam with an average cell size in the vertical and/or horizontal directions in the instantly claimed ranges is prepared from a composition comprising the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polymer-based foam composition which produces a foam with an average cell size in the vertical In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 12.  Aoki et al. teaches the polymer-based foam composition of Claim 1 but is silent with regard to the ratio of average cell size in the vertical and width directions of the foam prepared.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Aoki et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, a polymer-based foam composition which produces a foam with a ratio of average cell size in the vertical and width directions in the instantly claimed range is prepared from a composition comprising the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam with a ratio of average cell size in the vertical and width directions in the instantly claimed range, In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 13.  Aoki et al. teaches the polymer-based foam composition of Claim 1 but is silent with regard to the Nf value of the foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Aoki et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, a polymer-based foam composition which produces a foam with an Nf value in the instantly claimed range is prepared from a composition comprising the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam with an Nf value in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 
Regarding Claim 14.  Aoki et al. teaches the polymer-based foam composition of Claim 1 is produced via an extrusion process (Page 22, Last Paragraph).
Regarding Claim 15.  Aoki et al. teaches the polymer-based foam composition of Claim 1.  The foam composition may be formed into a foam using a gaseous blowing agent to form a sheet/film (Example 1 detailed on Pages 22 - 23 of the machine translation), i.e. a blown film process.
Regarding Claim 16.  Aoki et al. teaches a method of manufacturing a protective packaging good comprising incorporating the polymer-based foam composition of Claim 1 therein (Abstract).
Regarding Claim 17. Aoki et al. teaches the polymer-based foam composition of Claim 1.  Aoki et al. teaches the polymer-based foam composition is formed by a method of providing the polyolefin polymer, filler particles, and foaming agent.  The foam composition may be formed into a foam using gaseous blowing agent to form a sheet/film (Example 1 detailed on Pages 22 - 23 of the machine translation), i.e. a blown film process.
Regarding Claim 18.  Aoki et al. teaches the polymer-based foam composition of Claim 1, wherein the foaming agent may be nitrogen (Pages 15 – 16).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0006149 to Handa et al.
Regarding Claim 2.  Handa et al. teaches a polyolefin/polymer-based foam composition (Paragraph 0006).  The foam composition may comprise 0.02 to 20 weight percent of a nucleating agent in particulate form, wherein the nucleating agent may be diatomaceous earth (Paragraphs 0019 – 0020).  
Handa et al. is silent with respect to the Nf value of the foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Handa et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, a polymer-based foam composition which produces a foam with an Nf value in the instantly claimed range is prepared from a composition comprising the claimed ingredients in the claimed amounts.  Therefore, the f value in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive because:
A) Applicant’s arguments with respect to the rejection of Claim 2 under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0006149 to Handa et al., as evidenced by Handbook of Fillers (Fourth Edition) to Wypych, are hereby moot in light of the present amendments to the claims.  The Office recognizes that Claim 1 now requires the one or more inorganic particulate materials have a d50 of from 3 to 4.5 microns, a feature which is not anticipated by Handa et al.
B) With respect to the rejection of Claim 2 under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0006149 to Handa et al., as evidenced by Handbook of Fillers (Fourth Edition) to Wypych, applicant argues that neither Handa et al. nor Wypych disclose chlorite or pyrophyllite.  However, while chlorite and pyrophyllite are set forth as possible species of the one or more inorganic particulate material, they are not the only possible species set forth.  Handa et al. is relied upon to teach the embodiment of the claim in which the inorganic particulate material consists of diatomaceous earth.  Wypych is also no longer applied as an evidentiary reference in this claim, as the claim now does not require the diatomaceous earth have a particular aluminum content.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1764